Citation Nr: 0919248	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-28 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating for 
chondromalacia, left patella, with osteoarthritis, in excess of 
10 percent prior to June 29, 2004.

2.  Entitlement to a rating excess of 20 percent disability 
rating for chondromalacia, left patella, with osteoarthritis 
from June 29, 2004.

3.  Entitlement to an initial disability rating for 
chondromalacia, right patella, with osteoarthritis in excess of 
10 percent prior to June 29, 2004

4.  Entitlement to a rating in excess of 20 percent  disability 
rating for chondromalacia, right patella from June 29, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee (RO).  

In a September 2004 decision, the RO granted, effective from 
June 29, 2004, (1) an increase in the disability rating for 
chondromalacia, right patella, with osteoarthritis, from 10 to 
20 percent; and (2) an increase in the disability rating for 
chondromalacia, left patella, with osteoarthritis, from 10 to 
20 percent.

The Veteran perfected an appeal from the September 2004 rating 
decision, claiming on appeal entitlement to an effective date 
earlier than June 29, 2004 for the rating increase for the two 
knee disabilities.  As explained below, review of the 
procedural history preceding the September 2004 rating decision 
shows that the Board must take additional actions at this time, 
which in part changes the nature of the claims on appeal.  
Specifically, the required actions pertain to two matters 
associated with a November 2001 rating decision.  

First, prior to the November 2001 rating decision, service 
connection was in effect for right and left knee disabilities 
identified as chondromalacia, right patella, and 
chondromalacia, left patella.  Both were rated as for 
impairment of recurrent subluxation and laxity, under the 
assigned Diagnostic Code of 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The November 2001 rating specifically 
identified the service-connected knee disabilities as (1) 
chondromalacia of the right patella with osteoarthritis; and 
(2) chondromalacia of the left patella with osteoarthritis; 
which the code sheet shows were both rated under Diagnostic 
Code 5010-5260, showing service connection was for arthritis 
due to trauma with a residual impairment of limitation of 
motion (flexion).  The November 2001 rating code sheet dropped 
any reference to Diagnostic Code 5257, denoting that service 
connection was severed for impairment of recurrent subluxation 
and laxity.  The matter of that severance of service connection 
for right and left knee disabilities of impairment of recurrent 
subluxation and laxity is addressed briefly in the decision 
below.

The second matter associated with the November 2001 rating 
decision necessitating action, and resulting in the change in 
the nature of the claims on appeal, arises because the RO 
originally sent the November 2001 rating decision and its 
notice letter to an incorrect address, and thus the Veteran did 
not receive it.  Subsequently, the Veteran finally received 
notice of the November 2001 rating decision in December 2003.  
In September 2004, within one year following the correct 
notification of the decision, the Veteran submitted a notice of 
disagreement-which nominally pertained to the September 2004 
rating decision, which on its face, granted an increase in 
rating from 10 to 20 percent each for overall right and left 
knee disabilities.  The Veteran's notice of disagreement 
specifically pertained to the effective date of an increase in 
overall rating for impairment of each knee.  
 
VA received the Veteran's notice of disagreement in September 
2004, within one year of December 2003, the month in which he 
received notice of the November 2001 rating decision.  Because 
of that, the Veteran's September 2004 notice of disagreement 
was timely filed as to the November 2001 rating decision, which 
on its face denied a claim for an increase in the ratings 
assigned for the service-connected left and right knee 
arthritis disabilities.    

Thus, the September 2004 notice of disagreement effectively 
comprised an appeal as to a claim for an initial disability 
rating in excess of 10 percent for each of the two knee 
arthritis disabilities (chondromalacia, right patella, with 
osteoarthritis, and chondromalacia, left patella, with 
osteoarthritis), following the grant of service connection in 
the November 2001 rating decision.  

In the September 2004 rating decision, the RO increased the 
initially assigned rating for each knee disability from 10 to 
20 percent, effective from June 29, 2004.   In cases such as 
this in which the Veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

The claims on appeal do not include a claim for the separately 
service-connected right and left knee disabilities of recurrent 
subluxation or lateral instability, which below are reinstated 
and for which compensation at the 10 percent level is restored.  
The Veteran did not perfect an appeal as to the ratings for the 
disabilities of recurrent subluxation or lateral instability.  
Thus, there is no case or controversy with respect to the 
separate 10 percent evaluations assigned for each of these.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO improperly 
severed service connection and compensation for right knee 
impairment productive of recurrent subluxation or lateral 
instability. 
 
2.  In a November 2001 rating decision, the RO improperly 
severed service connection and compensation for left knee 
impairment productive of recurrent subluxation or lateral 
instability. 

3.  Prior to March 23, 2004, chondromalacia, right patella, 
with osteoarthritis, is manifested by painful motion; and is 
not productive of limitation of leg motion with flexion to 30 
degrees, or extension to 15 degrees.

4.  Prior to March 23, 2004, chondromalacia, left patella, with 
osteoarthritis, is manifested by painful motion; and is not 
productive of limitation of leg motion with flexion to 30 
degrees, or extension to 15 degrees.

5.  From March 23, 2004, chondromalacia, right patella, with 
osteoarthritis, is manifested by painful motion productive of 
occasional incapacitating exacerbations; and is not productive 
of limitation of leg motion with flexion to 15 degrees, or 
extension to 20 degrees.

6.  From March 23, 2004, chondromalacia, left patella, with 
osteoarthritis, is manifested by painful motion productive of 
occasional incapacitating exacerbations; and is not productive 
of limitation of leg motion with flexion to 15 degrees, or 
extension to 20 degrees.


CONCLUSIONS OF LAW

1.  Service connection and compensation for right knee 
disability of recurrent subluxation or lateral instability is 
reinstated and compensation at the 10 percent level is 
restored.  38 C.F.R. §§ 3.951, 3.957.

2.  Service connection and compensation for left knee 
disability of recurrent subluxation or lateral instability is 
reinstated and compensation at the 10 percent level is 
restored. 38 C.F.R. §§ 3.951, 3.957. 

3.  Prior to March 23, 2004, the criteria for an initial rating 
in excess of 10 percent for chondromalacia, right patella, with 
osteoarthritis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, Part 4, Diagnostic Codes 5003, 
5260, 5261 (2008). 

4.  Prior to March 23, 2004, the criteria for an initial rating 
in excess of 10 percent for chondromalacia, left patella, with 
osteoarthritis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, Part 4, Diagnostic Codes 5003, 
5260, 5261 (2008).

5.  The criteria for a rating of 20 percent, but no higher, for 
chondromalacia, right patella, with osteoarthritis effective 
March 23, 2004 are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 4.40, 4.45, Part 4, 
Diagnostic Codes 5003, 5260, 5261 (2008). 

6.  The criteria for a rating of 20 percent, but no higher, for 
chondromalacia, left patella, with osteoarthritis effective of 
March 23, 2004 are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 4.40, 4.45, Part 4, 
Diagnostic Codes 5003, 5260, 5261 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what parts 
VA expects the claimant to provide.  38 C.F.R. § 3.159(b) 
(2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not have 
met all of the requirements of the VCAA and related case law, 
including Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Board finds that the matter decided below may be addressed at 
this time, without further remand, because any errors in notice 
are not prejudicial, and because the veteran has been provided 
all the information necessary to allow a reasonable person to 
substantiate the claim.  

VA notified the veteran of the information and evidence needed 
to substantiate and complete a claim by way of a number of 
letters provided between March 2001 and March 2007.  These 
documents provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  The documents provided to the Veteran have 
informed him of the specific rating criteria which would 
provide a basis for higher initial ratings regarding his 
service-connected disorders on appeal.  

The RO has provided adequate notice of how effective dates are 
assigned.  The claim was subsequently readjudicated most 
recently in the March 2007 supplemental statement of the case. 
 While the appealed claim may have been addressed by the RO as 
a claim for an effective date earlier than that assigned, and 
the appellant may not have received full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains records of medical treatment 
received for bilateral knee conditions and the reports of 
examinations, including VA examination as recently as February 
2007.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any additional 
evidence remains outstanding.



II.  Analysis

A.  Reinstatement of Service Connection for Bilateral Knee 
Impairment of Recurrent Subluxation or Instability

First, prior to the November 2001 rating decision, service 
connection was in effect for right and left knee disabilities 
identified as chondromalacia, right patella, and 
chondromalacia, left patella.  Both were rated as for 
impairment of recurrent subluxation and laxity, under the 
assigned Diagnostic Code of 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In the November 2001 rating decision, the code sheet indicates 
that the RO specifically identified the service-connected knee 
disabilities as (1) chondromalacia of the right patella with 
osteoarthritis; and (2) chondromalacia of the left patella with 
osteoarthritis; which the code sheet shows were both rated 
under Diagnostic Code 5010-5260, showing service connection was 
for arthritis due to trauma with a residual impairment of 
limitation of motion (flexion).  Thus, it appears that the RO, 
in the November 2001 rating decision, in advertently severed 
service connection status for two (left and right) knee 
disabilities constituting impairment of recurrent subluxation 
or instability.  At that time, service connection and a 10 
percent disability rating (for each) had been in effect since 
June 1978 for disabilities of right and left knee impairment 
productive of recurrent subluxation or instability-as denoted 
by the assigned Diagnostic Code of 5257-and identified by the 
RO as (1) chondromalacia, left patella, and (2) chondromalacia, 
right patella.  

At the same time, the RO granted service connection separately 
for osteoarthritis of the right and left knees-identified by 
the RO as chondromalacia of right (and left) patella with 
osteoarthritis; assigning those disabilities each a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260.  This hyphenated code applied to each newly service-
connected knee disability denotes service connection for 
arthritis due to trauma, with a residual disability of 
limitation of flexion of the leg.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Notably a claimant who has arthritis and 
instability of the knee may be rated separately-that is, as 
separate disabilities-under Diagnostic Codes 5003 and 5257, 
respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  

Service connection and the 10 percent disability ratings 
assigned for each of the two severed knee instability 
disabilities had been in effect for more than the requisite 10 
years (for service connection) and 20 years (rating 
assignment), respectively,  thereby meeting criteria under 
38 C.F.R. § 3.957 to 3.951, for disallowance of  severance of 
service connection or reduction of a disability rating.  They 
are protected.  Therefore, in this case, service connection 
cannot be severed and compensation at the 10 percent level 
cannot be reduced.  See 38 C.F.R. § 3.957, 3.951.  Thus, 
service connection for right and left knee impairment of 
recurrent subluxation or instability, under Diagnostic Code of 
5257, is reinstated and the 10 percent disability ratings 
assigned for each, are restored.  

B.  Increased Ratings for Right and Left Knee Patella 
Chondromalacia, with Osteoarthritis

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper evaluation 
of service-connected disabilities requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2 (2008).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can be 
feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of usefulness 
and may be due to pain, supported by adequate pathology and 
evidenced by visible behavior during motion. Many factors are 
to be considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Painful motion with the 
joint or periarticular pathology, which produces disability, 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases such as this in which the 
veteran has appealed the initial rating assigned after service 
connection is established, the Board must consider the initial 
rating, and, if indicated, the propriety of a staged rating 
from the initial effective date forward. See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999). See also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007) (finding staged ratings 
appropriate also in cases where the appeal was not as to the 
initial rating assigned after service connection is 
established).
  
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma is rated as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray evidence, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
affected joints. 

However, if the limitation of motion of the specific joint(s) 
involved is ratable as noncompensable under the appropriate 
diagnostic code(s), then a 10 percent rating is for application 
for each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  In this case, limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  But if limitation of motion is 
absent, and there is X-ray evidence of degenerative arthritis 
involvement of 2 or more major joints or 2 or more minor joint 
groups, then: (1) a 10 percent rating is warranted; or, (2) if 
additionally there are occasional incapacitating exacerbations, 
a 20 percent rating is warranted.  Id. 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Limitation of flexion of a leg warrants a 10 percent evaluation 
if flexion is limited to 45 degrees; a 20 percent evaluation if 
flexion is limited to 30 degrees; and a 30 percent evaluation 
if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg warrants a 10 percent 
evaluation if extension is limited to 10 degrees; a 20 percent 
evaluation if extension is limited to 15 degrees; a 30 percent 
evaluation if extension is limited to 20 degrees; a 40 percent 
evaluation if limited to 30 degrees; and a 50 percent 
evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Separate ratings can be provided for 
limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 
Fed. Reg. 59,990 (2004).


1.  Evaluation in Excess of 10 Percent 

In a May 2001 VA examination, the examiner noted that the 
Veteran did not use crutches, cane or corrective shoes or 
braces.  The Veteran had a range of motion from five to 85 
degrees in his left knee.  There was "small effusion" on 
movement in that knee.  The right knee had a range of motion 
from zero to 110 degrees.  There was no effusion.  The examiner 
commented that the Veteran experienced significant pain in both 
of his knees.  The examiner diagnosed osteoarthritis in both 
the right and left patellae.  He concluded that the Veteran's 
disabilities had a significantly affect as the Veteran was 
required to stand at work and sleep with significant pain.  

On VA examination in August 2001, range of motion study shows 
that the Veteran's right knee had a range of motion from zero 
to 130 degrees, with stable ligaments and "small effusion".  
The right knee had a range of motion from zero to 130 degrees.   

Notably, the VA treatment records include a March 23, 2004 
treatment record showing findings that the right knee had 
lateral joint line tenderness, and no effusion.  Patella 
tracking was normal and there was no crepitus.  The left 
bilateral joint line had tenderness, no effusion, no edema, and 
patella tracking was normal.  Crepitus was palpable.  The 
assessment at that time was bilateral knee internal 
derangement.  An April 2004 VA report of imaging of the right 
knee showed no evidence of internal derangement of the right 
knee.

The evidence contained in the March 23, 2004 VA treatment 
record shows significant symptoms of both knees, such as 
crepitus, tenderness, and an assessment at that time of 
bilateral knee internal derangement.  Other evidence during 
this period shows that both knees were affected by significant 
pain on motion.  Based on that evidence, and after affording 
the Veteran the benefit of any remaining doubt, the Board finds 
that the functional loss due to pain associated with the 
bilateral knee disabilities is sufficient to warrant a rating 
of 20 percent for each knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Review of the medical evidence prior to March 23, 2004 does not 
show that the Veteran is entitled to an initial disability 
rating in excess of 10 percent for chondromalacia, left 
patella, with osteoarthritis based on limitation of motion 
under the appropriate diagnostic codes for the affected joints.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Except for 
the 5 degrees of extension shown on the left at both 
examinations, none of the findings show the Veteran's bilateral 
knee disabilities met even the criteria for a zero percent 
rating under these codes.  A finding of a 5 degree limitation 
of extension meets the criteria only for a zero percent rating. 
None of these reports contain examination findings regarding 
range of motion of the Veteran's knees that would warrant an 
evaluation in excess of the 10 percent rating in effect under 
Diagnostic Codes 5260 and/or 5261 during the period prior to 
March 23, 2004.  That is, none of the findings contained in 
these records show that for either knee, flexion was limited to 
30 degrees; or that extension was limited to 15 degrees.  

Beginning March 23, 2004, based on the functional loss due to 
pain, the left and right knee service-connected arthritis 
disabilities are each productive of degenerative arthritis with 
occasional incapacitating exacerbations.  Therefore effective 
that date, a 20 percent rating is warranted.  Id.; 38 C.F.R. §§ 
4.40, 4.45; DeLuca, supra.  Therefore, a 20 percent rating is 
warranted and granted for each service-connected knee arthritis 
disability from March 23, 2004.

2.  Effective date issue

The provisions for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008). The general rule with regard to 
an award of increased compensation is that the effective date 
for such an award will be the date the claim was received or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.400(o)(1) 
(2008). An exception to this rule applies where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one- year period preceding the 
date of receipt of the claim for increased compensation. 
Otherwise, the effective date remains the date the claim is 
received. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Here, as noted above, the RO originally sent the November 2001 
rating decision and its notice letter to an incorrect address, 
and thus the Veteran did not receive it. Thus, the Veteran did 
not receive correct notice of the November 2001 rating decision 
until December 2003.  In September 2004, within one year 
following the correct notification of the decision, the Veteran 
submitted a notice of disagreement.  The Veteran's notice of 
disagreement specifically pertained to the effective date of an 
increase in overall rating for impairment of each knee.  Thus, 
the Veteran's September 2004 notice of disagreement was timely 
filed as to the November 2001 rating decision, which on its 
face denied a claim for an increase in the ratings assigned for 
the service-connected left and right knee arthritis 
disabilities.   

Thus, as the issue of entitlement to an increased rating has 
been pending since 2001, the issue of earlier effective date 
for the increased 20 percent disability rating is addressed 
within the increased rating issue.

3.  Evaluation in Excess of 20 Percent

At no time from March 23, 2004 forward, however, does the Board 
find that on any basis, a disability rating in excess of 20 
percent is warranted either for the chondromalacia, right 
patella, with osteoarthritis, or for the chondromalacia, left 
patella, with osteoarthritis.

The VA and private medical records show that during this 
period, at worst, the right knee could flex only to 90 degrees 
(February 2007 VA examination report), but was always able to 
extend to zero degrees.  At worst, the left knee could flex 
only to 70 degrees, with pain noted at that point (February 
2007 VA examination report), and could extend only to 5 degrees 
(May 2001, August 2001, and July 2004 records).  There is 
evidence of pain in both knees, worse on the left than on the 
right side.

None of these findings or other evidence on file shows that for 
the period from March 23, 2004, either knee disability would 
warrant a disability rating in excess of the 20 percent at any 
time service connection was in effect, for limitation of 
flexion or extension, under Diagnostic Codes 5260 or 5261.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board has also considered entitlement to a rating in excess 
of 10 percent prior to March 23, 2004, and in excess of 20 
percent thereafter, under these codes in light of the DeLuca 
factors set out above.  On consideration of the evidence of 
record, however, any further increase in rating over 10 percent 
prior to March 23, 2004, or over 20 percent from that date, is 
not warranted based on limitation of motion under the 
appropriate diagnostic codes for rating conditions of the 
knees.  

In this regard, the examination reports of record generally 
show that the examiners have reported that the knee motion was 
limited by pain but not by fatigue or weakness (August 2001), 
and that there was no added limitation of motion on repetition 
(February 2007).  Most recently, the February 2007 VA 
examination report contains notation that there was no 
incapacitating episode of arthritis and no weakness.  Such 
clinical findings are against a finding that the knees are 
showing evidence of the inability to perform the normal working 
movements of the body, evidence of disuse, or evidence of any 
more than mild functional impairment.  

The Board considered the Veteran's reports of bilateral knee 
pain and morning stiffness, in combination with the medical 
findings on file, and most recently, the 
February 2007 VA examiner's comments that pain was a major 
functional limitation.  That examiner noted that the Veteran's 
bilateral knee osteoarthritis with left meniscal tear had 
significant effects on his work and other activities, due to 
pain and decreased mobility.  The examiner characterized the 
effects on cited activities ranging from no effect to severe.   

Even when considering these findings in light of DeLuca, 
however, given the small amount of the limitations of motion of 
the knees, the findings from the medical records do not support 
a schedular rating in excess of the 10 percent prior to March 
23, 2004, or in excess of 20 percent thereafter, for either 
knee under the relevant diagnostic criteria.  See 38 C.F.R. 
§ Diagnostic Codes 5260 or 5261.  

In this regard, notably, in addition to the 20 percent ratings 
assigned for each knee under rating criteria for evaluating 
limitation of motion, each knee is also already separately 
rated-as reinstated here, and not part of this appeal-at a 10 
percent level, for disability due to impairment of recurrent 
subluxation or lateral instability.  Thus, overall, the 
compensation for the bilateral knee disabilities is adequate 
for the level of impairment of each knee's overall disability.

The Board considered whether more than a 20 percent rating is 
warranted for either left or right knee disability 
(chondromalacia, patella, with osteoarthritis) on any other 
schedular basis, but has found none.  

Separate ratings were previously assigned (and restored via 
this decision) under Diagnostic Code 5257 (for recurrent 
subluxation or lateral instability) as indicated under 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  

The medical evidence does not show any other symptomatology 
such as nonunion or malunion of the tibia and fibula on which 
to base an increase for either knee disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Nor does the evidence show any 
knee ankylosis on which to base an increase pursuant to 
Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Based on the foregoing, beyond the grant decided here, the 
preponderance of the evidence is against the Veteran's claim 
for any higher initial rating for chondromalacia, right 
patella, with osteoarthritis, or for chondromalacia, left 
patella, with osteoarthritis.  Given the nature of these 
disabilities, there is no basis under any of the relevant 
diagnostic codes for awarding an evaluation higher than the 10 
percent rating prior to March 23, 2004 or more than the 20 
percent rating from that date.  Should the Veteran's disability 
picture change in the future, he may be assigned a higher 
evaluation.  See 38 C.F.R. § 4.1 (2008).  At present, however, 
there is no basis for a higher evaluation.

As indicated in the stage rating granted here, due 
consideration has been given to assigning a staged rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Because the Board finds that the preponderance of the evidence 
establishes that these disabilities do not meet the criteria 
for a rating greater than that granted here, a higher rating is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating Disabilities.  
There is no evidence that the nature and severity of these 
symptoms are beyond what is contemplated by the applicable 
criteria.  The veteran has submitted no evidence showing that 
the service-connected knee arthritis disabilities have markedly 
interfered with his employment status beyond that interference 
contemplated by the assigned evaluations; and there is also no 
indication that the knee arthritis disorders have necessitated 
frequent periods of hospitalization.  Based on the foregoing, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for right and left knee impairment of 
recurrent subluxation or instability, under Diagnostic Code of 
5257, is reinstated and the 10 percent disability ratings 
assigned for each, are restored.  

A rating in excess of 10 percent for chondromalacia, right 
patella, with osteoarthritis prior to March 23, 2004, is 
denied.

A rating in excess of 10 percent for chondromalacia, left 
patella, with osteoarthritis prior to March 23, 2004, is 
denied.

Effective March 23, 2004, a 20 percent disability rating, but 
no higher, for chondromalacia, right patella, with 
osteoarthritis, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Effective March 23, 2004, a 20 percent disability rating, but 
no higher, for chondromalacia, left patella, with 
osteoarthritis, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


